Case: 21-51195     Document: 00516329547         Page: 1     Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 21-51195                             May 23, 2022
                            consolidated with                           Lyle W. Cayce
                                No. 21-51206                                 Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Molina-Rodriguez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:15-CR-117-2
                            USDC No. 4:21-CR-549-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51195      Document: 00516329547         Page: 2    Date Filed: 05/23/2022




                                    No. 21-51195
                                  c/w No. 21-51206
          Antonio Molina-Rodriguez appeals his conviction and sentence for
   illegal reentry into the United States and also appeals the judgment revoking
   his supervised release and imposing additional prison time. He has not
   briefed, and has thus abandoned, any argument in the revocation case. See
   United States v. Still, 102 F.3d 118, 122 n.7 (5th Cir. 1996). However, Molina-
   Rodriguez argues that his illegal reentry sentence of 115 months and three
   years of supervised release exceeded the statutory maximum because the
   enhanced penalty provisions of 8 U.S.C. § 1326(b) are unconstitutional. He
   concedes that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for future review and
   has moved for summary disposition.
          As Molina-Rodriguez concedes, the issue he raises is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019). Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Molina-Rodriguez’s motion
   for summary disposition is GRANTED, and the judgments of the district
   court are AFFIRMED.




                                         2